Holden, C.J.
This is an appeal by the petitioner from an order of the Rutland County Court in post conviction proceedings under 13 V.S.A. §§ 7131-7137. The petitioner seeks to vacate a sentence imposed after his plea of guilty to an information, filed by the state’s attorney, which charged him with the crime of assault with intent to kill one Lorraine Ann Grey on May 14,1967. The petition was denied.
On the day of his arrest, counsel was assigned to represent him and his mother was appointed his guardian ad litem. After extensive pretrial preparation over a period of months, including psychiatric evaluation and use of discovery procedures, his plea of innocence was changed to one of guilt. This occurred after more than twenty conferences with counsel. Throughout all critical stages of the proceedings the petitioner was accompanied by his guardian ad litem and his assigned counsel, who ably and adequately represented him from arraignment to sentencing. These findings of the lower court are not questioned here.
Although the facts differ in some respect from those presented in In re James J. Mahoney, 128 Vt. 462, 266 A.2d 444, the very same legal questions are presented here. The written *467briefs are substantially the same and, by agreement of counsel, the appeals were combined for oral argument here. The opinion of the Court in that cause, filed herewith, controls the disposition of this appeal, with the same result.

The order of the Rutland County Court, denying the petitioner’s motion to vacate his conviction and sentence, is affirmed.